Citation Nr: 1019900	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  90-45 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD, secondary to eczema with 
dyshidrosis and nervous manifestations.

3.  Entitlement to an increased evaluation for nummular 
eczema and dyshidrosis with nervous manifestations, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1990 and June 1992 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

This case was previously remanded in December 1990, March 
1992, June 1993, May 1998, March 2004 and May 2006.

The issues of entitlement to service connection for a kidney 
disorder, a cardiovascular disorder and diabetes mellitus; as 
well as entitlement to special monthly compensation based on 
the need for aid and attendance have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.   Nonetheless, the Board notes that 
the appellant served in Vietnam, that he may warrant 
entitlement to service connection for type II diabetes 
mellitus under 38 C.F.R. §§ 3.307, 3.309 (2009), if that 
disorder has been diagnosed; and that the claim of 
entitlement to service connection for a cardiovascular 
disorder may be subject to any final regulation promulgated 
in light of 75 Fed.Reg. 14401 (March 25, 2010) (Diseases 
associated with exposure to certain herbicide agents 
(ischemic heart disease)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter.

In a January 2010 appellant's brief, the representative 
reported that the Veteran received treatment at the VA 
Medical Center in Tuskegee, Alabama from 1970 to 2003; and 
from the VA Medical Center in Bay Pines, Florida from 1993 to 
the present.  A review of the record shows that the treatment 
records from Tuskegee VA Medical Center have been associated 
with the claims folder.  Unfortunately, complete records from 
the Bay Pines, Florida VA Medical Center have not.  In this 
regard, while the record on appeal includes two pages worth 
of treatment records from Bay Pines dating from July 2007, no 
other medical records are available.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, because the Veteran has identified 
possible outstanding VA records pertinent to his current 
claims on appeal, VA must undertake efforts to acquire such 
documents as these records may be material to his claims; a 
reasonable effort should be made to obtain such records.  See 
38 U.S.C.A. § 5103A(b).

The Board acknowledges that these claims stem, in part, from 
a rating decision that is more than now 20 years old.  While 
VA's handling of the claim has not been a model of 
expeditious care, the appellant's claim is not well served by 
revelations in 2010 pertaining to the existence of records 
dating from 1993 that could have been secured many years ago.  
Hence, in order to avoid an eighth remand at some future 
date, the appellant is directed to identify any and all 
medical records which he believes are pertinent to his claim 
and which have yet to be secured.  Thereafter, the RO is 
directed to carefully consider and scrutinize the evidence 
and undertake any and all additional development warranted 
prior to any readjudication of the appellant's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for any psychiatric 
disorder, to include posttraumatic stress 
disorder; and for nummular eczema and 
dyshidrosis.  Thereafter, the RO must 
contact any identified health care provider 
whose records are not already part of the 
claims files.  In particular, the RO is to 
secure all records related to the Veteran's 
treatment at the Bay Pines VA Medical 
Center since 1993.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant must 
then be given an opportunity to respond.

2.  Upon completion of the above requested 
development, the RO is directed to 
carefully consider and scrutinize the 
evidence, and undertake any and all 
additional development warranted prior to 
any readjudication of the appellant's 
claims.  Then, and only then, should the RO 
readjudicate the issues currently on 
appeal.  All applicable laws and 
regulations must be considered.  If any 
benefit sought on appeal remains denied, 
the Veteran must be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THIS CLAIM MUST BE AFFORDED EXPEDITIOUS TREATMENT.  THE LAW 
REQUIRES THAT ALL CLAIMS THAT ARE REMANDED BY THE BOARD OF 
VETERANS' APPEALS OR BY THE UNITED STATES COURT OF APPEALS 
FOR VETERANS CLAIMS FOR ADDITIONAL DEVELOPMENT OR OTHER 
APPROPRIATE ACTION MUST BE HANDLED IN AN EXPEDITIOUS MANNER.  
SEE 38 U.S.C.A. §§ 5109B, 7112 (WEST SUPP. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



